                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   TYRONE ROCKEMORE,                  No. 1:21-cv-11118-NLH-SAK
                Plaintiff,
                                      MEMORANDUM OPINION AND ORDER
        v.

   RITE AID CORP.,

                Defendant.



HILLMAN, District Judge

     WHEREAS, Plaintiff, Tyrone Rockemore, appearing pro se,

filed a complaint against Defendant Rite Aid Corp. on May 12,

2021 (ECF No. 1); and

     WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application) (ECF No. 1-2); and

     WHEREAS, pursuant to 28 U.S.C. § 1915(a)(1), a court may

allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; and

     WHEREAS, Plaintiff’s IFP application shows that he has a

monthly income of approximately $2,000 dollars and monthly

expenses of approximately $1,800, with no other assets, and an

individual who relies upon him for support (ECF No. 1-2); and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.
Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

                                2
by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, a district court may sua sponte dismiss a claim

under § 1915(e) when the fact that it is barred by a statute of

limitations or was not timely filed is clear on the face of the

complaint, see Webb v. Perkiomen Sch., 349 F. App'x 675, 676 (3d

Cir. 2009) (“Although the statute of limitations is an

affirmative defense, a district court may sua sponte dismiss a

complaint under § 1915(e) where the defense is obvious from the

complaint and no development of the factual record is

required.”); see also McPherson v. United States, 392 F. App'x

938, 943 (3d Cir. 2010) (affirming a court's sua sponte

dismissal upon a § 1915(e)(2) screening where “the time alleged

in the statement of a claim shows that the cause of action has

not been brought within the statute of limitations”); and

     WHEREAS, Plaintiff asserts as the basis for his complaint

the Fourteenth Amendment of the United States Constitution, and

a separate, illegible Amendment that appears to be either the

First or Seventh Amendment, which this Court interprets as

claims under 42 U.S.C. § 1983 for violations of his rights under

those amendments; and



                                3
      WHEREAS, Plaintiff’s claims appear to be based on his

allegation that he was stabbed by unknown individuals outside of

a Rite Aid store, and Rite Aid employees and security did

nothing to stop the attack despite having witnessed a preceding

incident within the store in which the unknown attackers

confronted Plaintiff; and

      WHEREAS, to state a claim for relief under § 1983, a

plaintiff must allege the violation of a right secured by the

Constitution or laws of the United States, and that the alleged

deprivation was committed or caused by a person acting under

color of state law, West v. Atkins, 487 U.S. 42, 48 (1988);

Piecknick v. Pennsylvania, 36 F.3d 1250, 1255-56 (3d Cir. 1994);

and

      WHEREAS, Plaintiff’s complaint fails to allege in any way

that Rite Aid or any Rite Aid employees were acting under color

of state law, and further fails to allege how the actions of

Rite Aid and its employees constitute violations of his rights

under the First, Seventh, or Fourteenth Amendments; and

      WHEREAS, while Plaintiff’s complaint elsewhere appears to

reference the City of Camden, New Jersey as a potential

defendant, he fails to include any allegations whatsoever

regarding the city or any city officials or employees; and

      WHEREAS, the Court therefore finds that Plaintiff’s

complaint fails to adequately state a claim under § 1983;

                                 4
     THEREFORE,

     IT IS on this 21st day of June, 2021

     ORDERED that Plaintiff’s IFP application (ECF No. 1-2) be,

and the same hereby is, GRANTED, and the Clerk of Court is

directed to file Plaintiff’s complaint; and it is further

     ORDERED that Plaintiff’s complaint be, and the same hereby

is, DISMISSED; and it is further

     ORDERED that the Clerk of the Court shall mark this case as

CLOSED; and it is further

     ORDERED that Plaintiff may move to amend his complaint

within 30 days of this Order to cure the deficiencies outlined

above, and the Clerk of the Court is hereby directed to reopen

this case if a motion to amend the complaint is filed.




                                          /s Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   5
